Citation Nr: 0105327	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by difficulties with bowel movement.  

2.  Entitlement to service connection for the residuals of 
the removal of an ovary.  

3.  Entitlement to service connection for dermatitis of the 
hands.  

4.  Entitlement to service connection for a lump on the left 
thigh.  

5.  Entitlement to a rating in excess of 30 percent for 
maxillary sinusitis.  

6.  Entitlement to a rating in excess of 30 percent for the 
postoperative residuals of a ruptured ovarian cyst with 
pelvic adhesive disease, to include on an extraschedular 
basis.  

7.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.  

8.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.  

9.  Entitlement to a rating in excess of 10 percent for the 
residuals of a cervical spine injury with bilateral shoulder 
pain.  

10.  Entitlement to an increased (compensable) rating for 
degenerative joint disease of the right foot.  

11.  Entitlement to an increased (compensable) rating for 
degenerative joint disease of the left foot.  

12.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  

13.  Entitlement to an effective date earlier than May 26, 
1998 for the assignment of a combined 70 percent rating for 
service connected disabilities.  



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1978 to December 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating action by the RO which, in 
pertinent part granted service connection and noncompensable 
ratings for chronic maxillary sinusitis and post-
operative residuals of a ruptured ovarian cyst.  At that time 
service connection was also established for residuals of a 
cervical spine injury with bilateral shoulder pain, evaluated 
as 10 percent disabling; degenerative joint disease of both 
knees and the interphalangeal joints of the toes of both 
feet, evaluated a 10 percent disabling; and onychomycosis of 
the great toes, evaluated a noncompensable.  In January 1995, 
the veteran submitted a Notice of Disagreement in regard to 
the ratings assigned for maxillary sinusitis and a post 
operative residuals of a ruptured ovarian cyst.  The veteran 
was thereafter provided a February 1995 Statement of the Case 
in regards to these issues, from which she submitted a 
substantive appeal in April 1995.  In her April 1995 
substantive appeal, the veteran also raised the issues of 
increased ratings for her service connected cervical spine 
disability, degenerative arthritis in the knees and feet.  

In November 1996, the Board remanded the issues involving 
increased ratings for the veteran's sinusitis and 
postoperative residuals of a ruptured ovarian cyst.  
Thereafter the RO, in a rating decision of April 1998, 
assigned a 30 percent rating for the veteran's maxillary 
sinusitis and also assigned a 30 percent rating for 
postoperative ruptured ovarian cyst with pelvic inflammatory 
disease; both of these ratings were effective from January 1, 
1993.  

With respect to sinusitis and postoperative residuals of 
ruptured ovarian cyst, The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issues 
pertaining to these disabilities as claims for higher 
evaluations of an original award.

In a rating action of May 1999, the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
rating for this disability, effective from May 26, 1998.  In 
this rating action, the RO denied service connection for the 
removal of an ovary, a disability manifested by difficulties 
with bowel movement, dermatitis of the hands, and a lump on 
the veteran's left thigh.  The RO also assigned separate 10 
percent ratings for degenerative joint disease of the right 
knee and for degenerative arthritis of the left knee, a 
noncompensable rating for degenerative arthritis of the right 
foot and a noncompensable rating for degenerative arthritis 
of the left foot.  All these ratings were made effective from 
May 26, 1998.  In addition, the RO confirmed and continued 
the 10 percent rating for the residuals of a cervical spine 
injury with bilateral shoulder pain.  

The veteran was informed of this decision by letter dated in 
July 1999 and her notice of disagreement was received in 
August 1999.  She was provided with a 
Statement of the Case in April 2000, to which the veteran 
responded with a substantive appeal in early June 2000.  

The veteran is also seeking service connection for a peptic 
ulcer, carpal tunnel syndrome, a psychiatric disorder and a 
heart disability.  However, these issues have not been 
developed and certified for appeal and are not before the 
Board for appellate consideration at this time.  Only the 
issues listed on the title page of this decision are now 
before the Board for appellate consideration.  For reasons 
made evident below, all the issues certified for appeal, with 
the exception of that of service connection for the removal 
of an ovary, an increased rating for maxillary sinusitis and 
an increased rating for the postoperative residuals of a post 
operative rupture of an ovarian cysts with pelvic adhesive 
disease, will be discussed in the remand section of this 
decision.  


FINDINGS OF FACT

1. The veteran has not had an ovary removed either during 
service or thereafter.  

2. The veteran has severe maxillary sinusitis manifested by 
headaches, sinus tenderness, coughing, post nasal drip, 
teeth pain, and ear pain which requires treatment with 
antibiotics approximately three times a year, but has not 
required surgery.  

3. The veteran's service connected residuals of a 
postoperative ruptured ovarian cyst with pelvic adhesive 
disease are severe and manifested by increased 
dysmenorrhea and pelvic pain; this disability has not 
resulted in frequent hospitalizations or marked 
interference with employment.  


CONCLUSIONS OF LAW

1. Removal of an ovary was not incurred in service and is not 
otherwise a disorder of service origin.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

2. The criteria for a rating in excess of 30 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code Diagnostic 
Code 6513 (1995) in effect prior to October 7, 1996; 
38 C.F.R. § 4.97, Diagnostic Code Diagnostic Code 6513 
(2000) in effect on and subsequent to October 7, 1996; 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5107).  

3. An evaluation in excess of 30 percent for the 
postoperative residuals of a ruptured ovarian cyst, to 
include pelvic adhesive disease is not warranted under the 
schedular criteria, or on an extraschedular basis.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.116a, Diagnostic Code 7615 (1994), in effect prior to 
May 22, 1995; 38 C.F.R. § 4.116a, Diagnostic Code 7615 
(2000), in effect on and subsequent to May 22, 1995; Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reveal considerable 
treatment and surgical procedures for gynecological 
disorders, including a cyst on the right ovary.  The service 
medical records, including her 1992 examination prior to 
service discharge, make no reference to the removal of an 
ovary.  

On VA nose and sinus examination in October 1993, the veteran 
gave a history of a stuffy nose and allergies.  Evaluation 
was reported to reveal allergic type sinusitis with no 
obstructions and no polyps.  A sinus x-ray revealed some 
mucoperiosteal thickening involving the maxillary antra 
consistent with sinusitis.  The other paranasal chambers were 
felt to be within normal limits.  

On a VA gynecological examination in October 1993, the 
veteran gave a two-year history of increased dysmenorrhea and 
heavier and irregular menses.  A pelvic examination was 
within normal limits with no clinical evidence of 
endometriosis.  The ovaries were without masses and there was 
reported to be no atrophy of either.  The diagnosis was 
normal examination with menometrorrhagia.  

Private clinical records reflect occasional treatment 
beginning in March 1994 for complaints of sinus tenderness, 
coughing, post nasal drip, headaches and ear pain, diagnosed 
as due to sinusitis.  These records also show considerable 
treatment for complaints of pelvic pain and dysmenorrhea.  
After a pelviscopy performed at a private facility in 
November 1996, it was reported that the right ovary and tube 
were identified and thought to be normal.  However, the 
report stated that the left tube appeared to be blocked and 
that a "questionable small remnant of the left ovary was 
thought to be behind the ovary, attached to the pelvic 
wall."  The postoperative diagnosis was premenstrual pelvic 
pain plus abdominal wall adhesions to the bowel mesentery.  

During a VA gynecological examination in January 1997, the 
veteran gave a history of a ruptured ovarian cyst in 1976, 
while she was in high school.  She underwent surgery in 1982 
to remove an IUD, and she had diagnostic laparoscopies in 
1982, 1983 and 1992, at which time adhesions were diagnosed.  
She had had a caesarian section in 1988 for fetal distress 
and normal deliveries in 1981 and 1989.  The veteran reported 
irregular menses, but this was normal for her.  She also 
reported increased dysmenorrhea and pelvic pain.  In 
addition, she reported that she had a diagnostic laparoscopy 
in November 1996, at which time she was told that she had 
blocked tubes and pelvic adhesions.  She also reported that, 
following this procedure, she had been told that her right 
ovary was "missing" and that it had been removed.  There 
was no history of sexually transmitted diseases. On 
evaluation, her BUS was negative and the vulva was without 
lesions.  The vagina was pink and rugated.  Her cervix was 
pink and smooth and the uterus was normal in size, shape, and 
consistency.  The right adnexa was not palpable.  The left 
was within normal limits.  It was noted that the veteran had 
a history of an ovarian cyst and a history of pelvic disease.  

During a VA nose and sinus examination in January 1997, it 
was noted that the veteran had a history of recurrent bouts 
of sinusitis with headaches, eye pain, nasal discharge and 
allergies, particularly in the summer.  The veteran was 
taking Entex, Seldane and Amoxicillin.  Evaluation of the 
nose revealed no pus or polyps.  A CT scan of the paranasal 
sinuses revealed mucoperiosteal thickening of both maxillary 
sinuses, somewhat more on the left side and which measured 4 
to 5 millimeters as compared to 3 millimeters on the right 
side.  There was also some partial mucoperiosteal thickening 
of the ethmoid sinuses and the left sphenoid sinus and 
minimal thickening at the base of the frontal sinuses.  There 
was no bony destruction.  At the conclusion of the 
examination, the diagnoses were allergic rhinitis and chronic 
sinusitis.  

In January 1998, the veteran was afforded a further VA 
gynecological examination to determine if the veteran had 
fibroid tumors caused by her ruptured ovarian cyst.  On that 
occasion it was again reported by the examiner that, 
according to the veteran, she had been told around the time 
of the November 1996 laparoscopy that she had no right ovary.  
On evaluation, her BUS was negative and her vulva was without 
lesions.  The vagina was pink and rugated.  The cervix was 
pink and smooth.  Her uterus was at the upper limits of 
normal in size and slightly irregular.  The right adnexa was 
not palpable while the left was without masses.  The 
assessments included history of pelvic inflammatory disease 
probably secondary to previous surgeries and use of an IUD 
causing increased pain; questionable small uterine fibroids, 
not caused by a ruptured ovarian cyst, and infertility, 
questionable etiology, possibly caused by pelvic adhesive 
disease.  

In an addendum to that examination report, the examiner 
stated that a review of the claims file showed some 
discrepancies in the veteran's history as reported by her, 
one of which was that her last pelvic ultrasound showed a 
right ovarian cyst-therefore she had a right ovary.  The 
physician noted that an ultrasound was offered, but the 
veteran refused, preferring to have such study completed by 
her private medical care providers.  

On further VA nose, sinus, larynx, and pharynx examination in 
January 1998, the veteran complained of persistent 
rhinorrhea, frontal headaches, facial swelling, occasional 
teeth pain and occasional ear pain.  She had been treated 
with antibiotics approximately three times a year, and she 
had had trials of decongestants and antihistomines.  Allergic 
history included occasional sneezing and frequent itching in 
the nose and eyes.  She said that she purulent nasal 
discharge about six times a year. The veteran also reported 
nasal obstruction, worse on the right.  There was no history 
of nasal trauma or surgery.  There was no dyspnea on exertion 
or at rest, and no speech impairment was reported.  
Examination revealed normal ears.  The nose had a right 
septal deviation and there was turbinate hypertrophy 
consistent with allergic rhinitis and/or chronic sinusitis.  
No polyps or rhinorrhea was noted.  There was left frontal 
sinus tenderness.  The veteran's mouth was normal.  
Evaluation of the nasopharynx revealed no significant adenoid 
tissue.  The impression was chronic rhinosinusitis with 
allergic rhinitis as a contributing factor.  

The veteran underwent a pelvic sonogram at a private medical 
facility in April 1998.  It was noted that the uterus was 
normal in contour and echotexture.  It measured 8.5 
centimeters in length x 5.0 centimeters in AP diameter x 5.65 
centimeters in transverse diameter.  The endometrial strips 
measured .6 centimeters.  The right ovary measured 3.7 x 2.2 
x 2.4 centimeters.  There was a 2.8 x 1.8 centimeter simple 
cyst noted in the right ovary.  The left ovary measured 2.4 x 
2.1 x 1.9 centimeter.  There were several small follicles 
noted in the left ovary.  At the conclusion of this procedure 
the impression was approximately 3.0 centimeter simple cyst 
found in the right ovary with an otherwise normal pelvic 
ultrasound.  

II. Service Connection for Removal of an Ovary.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for a disease diagnosed after service when the 
evidence indicates that such disease was incurred during 
service.  38 C.F.R. § 3.303(d) (2000).  

The veteran has contended that, following a diagnostic 
laparoscopy in November 1996, she had been told that one of 
her ovaries had been removed.  She has further opined that 
such a removal would had to occur during surgery performed in 
the course of her considerable treatment for gynecological 
pathology during service.  The Board has conducted a thorough 
review of the record which, as reflected above, does not 
provide any indication whatsoever that either ovary was 
removed in service.  It is true that the report of the 
November 1996 procedure, while finding the right ovary to be 
normal, did make reference to a "small remnant of the left 
ovary."  However, the report also described this finding as 
"questionable."  More importantly, a subsequent pelvic 
ultrasound of April 1998 visualized the already service 
connected cyst on the right ovary, while the left ovary was 
noted to be intact.  

The Board notes that in a deferred rating decision of 
December 2000, the RO indicated that among other issues, the 
issue of service connection for removal of an on ovary needed 
to be redeveloped as required by VA's Fast Letter 00-87, 
which pertained to § 5103 of the Veterans Claims Assistance 
Act of 2000 (Public Law 106-475 (November 9, 2000).  The 
veteran was to be asked if she could identify any additional 
medical evidence to support her claim in regard to this 
disability.  However, § 5103A (a)(2) of that act makes it 
clear that the duty to assist the veteran in the development 
of a claim does not apply if there is no reasonable 
possibility that such assistance would aid in substantiating 
the veteran's claim.  This is the case in regard to the 
veteran's claim for service connection for the removal of an 
ovary because the evidence already indicates that both of the 
veteran's ovaries were present as of April 1998, more than 
five years after service discharge.  Since the evidence does 
not show that either of the veteran's ovaries were removed 
during service or thereafter, service connection for the 
removal of an ovary is not warranted.  



III. Higher Rating For Sinusitis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

Although this law was not in effect at the time the 
adjudications of claims for higher ratings for sinusitis and 
postoperative residuals of ruptured ovarian cyst were 
undertaken, a review of the record reflect that the RO 
substantially complied with the notice provisions, that is, 
what is necessary to complete her claims on these issues.  
Moreover, there is no indication that there are any medical 
treatment records relating to either disability that have not 
been obtained.  For this reason, the Board finds no further 
duty to assist in the development of evidence and will 
proceed to an adjudication of these claims for higher ratings 
on the merits.  


38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. Part 4 (2000) 
provide that disability evaluations are determined by 
application of a schedule of ratings which s based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  

The Board notes that the VA schedular criteria for the 
evaluation of maxillary sinusitis were revised, effective 
October 7, 1996.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where the law or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6513 
for the evaluation of maxillary sinusitis which were in 
effect prior to October 7, 1996, a 30 percent rating is 
assignable for severe symptomatology with frequently 
incapacitating recurrences, severe and recurring headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating is assigned for postoperative maxillary 
sinusitis following radical surgery, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  

Under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6513 
for the evaluation of maxillary sinusitis which became 
effective on and after to October 7, 1996, a 30 percent 
rating is assignable if there are three or more 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned for 
maxillary sinusitis following radical surgery with chronic 
osteomyelitis or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

The record reveals that the veteran suffers from a number of 
episodes of sinusitis yearly with resulting headaches, sinus 
tenderness, coughing, post nasal drip, teeth pain, and ear 
pain.  On recent examination, the veteran reported treatment 
with antibiotics approximately three times a year and she had 
had trials of decongestants and antihistomines.  Allergic 
history included occasional sneezing and frequent itching in 
the nose and eyes.  She said that she purulent nasal 
discharge about six times a year.  The record also indicates 
that the veteran has never undergone surgery for the 
correction of her sinus disability.  

The veteran's headaches, episodes of purulent discharge and 
recourse to antibiotic treatment several times a year are all 
indications of a severe service connected sinus disability. 
As such, her sinus disability warrants the 30 percent rating 
currently in effect whether the disorder is evaluated under 
either the current or previous rating criteria for the 
evaluation of sinusitis.  However the evidence indicates that 
her sinusitis has never reached the level of severity 
requiring surgery.  Moreover, there is no evidence of chronic 
osteomyelitis or that the veteran's sinusitis is productive 
of constant symptoms.  Since that is the case, an evaluation 
in excess of the current 30 percent rating is not warranted 
under either the criteria of 38 C.F.R. § 4.97, Diagnostic 
Code 6513 which were in effect prior to October 7, 1996, or 
the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6513 which 
became effective on and subsequent to that date.  

IV Higher Rating For Residuals of a Ruptured Ovarian Cyst, to 
Include Pelvic Adhesive Disease.  

The Board notes that the VA schedular criteria for the 
evaluation of gynecologic disorders were revised, effective 
May 22, 1995.  The Court has held that, where the law or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas, supra.  However, the veteran is currently in 
receipt of the maximum 30 percent rating assigned under both 
the criteria of 38 C.F.R. § 4.116a Diagnostic Code 7615 for 
disease of the ovaries in effect prior to May 22, 1995 (the 
old criteria), and the provisions of Diagnostic Code 7615 
which became effective on and after that date (the new 
criteria).  Furthermore, the veteran's current 30 percent 
rating for her residuals of her ruptured ovarian cyst has 
been assigned effective January 1, 1993, the day following 
her discharge from service.  Under the old criteria of 
Diagnostic 7615 a 30 percent rating was assigned for severe 
symptoms of ovarian disease, such as chronic residuals of 
infections, burns, chemicals, foreign bodies etc.  Under the 
new criteria of Diagnostic Code 7615 a 30 percent rating is 
assigned for symptoms of ovarian disease if not controlled by 
continuous treatment.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (2000).  

Since the veteran is already in receipt of the maximum 30 
percent rating assignable under either the old or new 
criteria of Diagnostic Code 7615 for her service connected 
gynecological disorder, an increased schedular rating for 
this disability cannot be assigned.  An evaluation in excess 
of 30 percent schedular rating for this disability may only 
be granted on an extraschedular basis under the provisions of 
38 C.F.R. § 3.321(b)(1) (2000).  This matter has been 
considered by the RO, which declined to refer the claim to 
the appropriate VA officials for such consideration.  
However, review of the record does not show that the 
veteran's service connected gynecological disorder presents 
an exceptional disability picture that renders inadequate the 
schedular criteria for evaluating this disability, such as 
that manifested by frequent periods of hospitalization or 
marked interference with employment.  Rather the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  
Therefore an evaluation in excess of 30 percent for the 
veteran's service connected gynecological disorder on 
extraschedular basis is not warranted.  


ORDER

Entitlement to service connection for the removal of an ovary 
is denied.  

Entitlement to an evaluation in excess of 30 percent for 
maxillary sinusitis is denied.  

Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a ruptured ovarian cyst with 
pelvic adhesive disease is denied.

REMAND

The veteran contends that her service connected degenerative 
joint disease in her right and left knees and in both feet, 
as well as her service connected cervical spine disorder has 
worsened in severity and warrant increased evaluations.  It 
is noted that the veteran was afforded a VA orthopedic 
examination of all of these orthopedic disabilities on August 
15, 2000.  However, the record contains no indication that 
the RO has ever reviewed the report of this VA orthopedic 
examination or considered the clinical findings therein in 
its adjudication of the veteran's claims for increased 
ratings of her service connected degenerative joint disease 
in her right and left knees and in both feet and her service 
connected cervical spine disorder.  The RO must review the 
report of this examination and readjudicate these issues with 
consideration of these clinical findings prior to further 
appellate review.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefines the obligations of the 
VA with respect to the duty to assist.  It is further noted 
in this regard, that in a deferred rating decision of 
December 2000, the RO indicated that the issues of service 
connection for a disability causing bowel difficulties, a 
skin disorder on the hands, and a lump on the left thigh, 
needed to be redeveloped as required by fast letter 00-87, 
which pertains to § 5103 of the Veterans Claims Assistance 
Act of 2000.  The veteran was to be asked if she could 
identify any additional medical evidence to support her 
claims in regard to these disabilities.  It does not appear 
from the record that this development has been carried out.  
Further action by the RO in regard to these issues prior to 
further appellate consideration is therefore required.  The 
RO should not only ensure that this requested development has 
been undertaken, but that all development and notification 
requirements are in compliance with the act. In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision in regard to these issues at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

The RO granted service connection for hemorrhoids in a rating 
action of May 1999, based on service medical records showing 
treatment for hemorrhoid complaints during service.  A 
noncompensable rating for this disability has been assigned, 
effective from May 26, 1998.  The veteran has contended that 
her hemorrhoid disorder results in disability that warrants a 
compensable rating.  The Board notes that the veteran has 
never been afforded a VA examination of her hemorrhoid 
disability.  Such an examination should be conducted prior to 
further appellate consideration of this issue.  

In view of the necessary action to be taken below, the issue 
of entitlement to an earlier effective date for the 
assignment of a 70 percent combined rating must be held in 
abeyance pending its completion.  

In view of the above, this case is REMANDED to the RO for the 
following action:

1. All up-dated VA and private medical 
records and examination reports 
relating to any disabilities which are 
the subject of this REMAND action, 
should be obtained for inclusion in 
the claims folder.  

2. The RO should contact the veteran and 
inform her of the VA's heightened duty 
to assist her in the development of 
her claims for service connection for 
a disability causing bowel 
difficulties, a skin disorder on the 
hands, and a lump on the left thigh 
under the Veterans Claims Assistance 
Act of 2000, and also inform her of 
the various types of documentation 
which can serve as evidence in regard 
to her claims for service connection 
for these disabilities.  In 
particular, the veteran should be made 
aware those statements from service 
associates and such evidence as 
contemporaneous letters to family or 
friends referencing any of these 
disabilities during service are 
appropriate evidence in regard to 
these claims for service connection.  
She should also be made aware that 
private clinical records, as well as 
any reports of physical examinations 
from employers or insurers during the 
years immediately following service, 
may also be beneficial to his claim.  

3. Thereafter, the RO should determine 
whether, on the basis of the record 
before it, it is necessary that the 
veteran be afforded a VA examination 
to determine the etiology of a 
disability causing bowel difficulties, 
a skin disorder on the hands, and/or a 
lump on the left thigh to further 
adjudication of these claims.  In the 
event that any such examination(s) is 
scheduled, all pertinent findings 
should be reported in detail.  The 
claims folder, including a copy of 
this remand, must be made available to 
the examiner(s) prior to any 
examination(s) conducted so that the 
pertinent records may be studied in 
detail.  It should be stated in the 
report of this examination(s) that the 
claims folder, including a copy of 
this remand, has been reviewed.  A 
detailed history of the relevant 
disability or disabilities, as well as 
the symptoms and treatment rendered 
therefor, and history of post-service 
symptoms should be elicited from the 
veteran.  At the conclusion of any 
examination conducted, the examining 
physician(s) should offer a medical 
opinion, with full rational, as to 
whether it is at least as likely as 
not that the disability in question 
had its onset during service, or as a 
result of service.  

4. The RO should in any case afford the 
veteran a VA examination of her 
hemorrhoids.  The claims folder, 
including a copy of this remand, must 
be made available to the examiner 
prior to the examination so that the 
pertinent records may be studied in 
detail.  It should be stated in the 
report of this examination that the 
claims folder, including a copy of 
this remand, has been reviewed.  All 
pertinent findings should be reported 
in detail.  The examiner should 
specifically state whether the veteran 
has external and or internal 
hemorrhoids and, if so, whether they 
are mild or moderate or; whether any 
hemorrhoids found are large or 
thrombotic, irreducible, with 
excessive redundant tissue, evidencing 
frequent recurrences or; whether any 
hemorrhoids found result in persistent 
bleeding and with secondary anemia, or 
with fissures.  

5. The RO should also review the report 
of the veteran's VA orthopedic 
examination of August 2000 in regard 
to all findings regarding the 
veteran's knees, feet, shoulders, and 
neck, taking any further action with 
respect to the claims for higher 
ratings pertaining thereto.

6. The veteran should be invited to 
submit documentation from her employer 
(shown in the record as the U.S. 
Postal Service) reflecting the amount 
of the time she loses from work as a 
result of her service-connected 
disorders, and whether any 
accommodations have been made to her 
on account of her service-connected 
disabilities.  

7. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied as per VBA Fast 
Letters 00-87 (November 17, 2000), and 
00-92 (December 31, 2000).

8. Then, the RO should again adjudicate 
the issues of entitlement to service 
connection for a disability causing 
bowel difficulties, a skin disorder on 
the hands, and a lump on the left 
thigh, as well as the issues of 
increased ratings for the veteran's 
bilateral knee disabilities, her 
degenerative arthritis in each foot, 
her cervical spine disorder, and her 
hemorrhoid disorder.  The RO should 
then adjudicate the issue of 
entitlement to an earlier effective 
date for a 70 percent combined service 
connected evaluation.  If any benefit 
remains adverse to her, the veteran 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for its further 
adjudication, if otherwise 
appropriate.  

No action is required of the veteran until she is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with the Veterans 
Assistance Act of 2000.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 



